      Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 1 of 31




                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK


AMIA CAPITAL MACRO MASTER FUND            Case No.: 21-cv-2492
LIMITED, AMUNDI FUNDS - EMERGING
MARKETS BOND, AMUNDI FONDI ITALIA         FIRST AMENDED
- AMUNDI OBBLIGAZIONARIO PAESI            COMPLAINT
EMERGENTI A DISTRIBUZIONE, AMUNDI
FUNDS - EMERGING MARKETS BLENDED
BOND, AMUNDI FUNDS - EMERGING
MARKETS HARD CURRENCY BOND,
AMUNDI FUNDS - EMERGING MARKETS
SHORT TERM BOND, AMUNDI FUNDS -
STRATEGIC BOND, AMUNDI FUNDS -
OPTIMAL YIELD SHORT TERM, AMUNDI
S.F. - EMERGING MARKETS BOND 2024,
AMUNDI S.F. - EMERGING MARKETS
BOND 2025, CAIUS CAPITAL MASTER
FUND, CALLAWAY STRATEGIC
OPPORTUNITY FUND I, LP,
BAYERNINVEST ALTERNATIVE LOAN
FONDS-SEGMENT GOLDENTREE 2,
CORBIN ERISA OPPORTUNITY FUND,
LTD., CROWN MANAGED ACCOUNTS SPC
- CROWN/GT SEGREGATED PORTFOLIO,
FS CREDIT INCOME FUND, GINKGO TREE,
LLC, GN3 SIP LIMITED, GOLDENTREE CO-
INVEST MASTER FUND II LTD.,
GOLDENTREE DISTRESSED MASTER
FUND III LTD., GOLDENTREE DISTRESSED
ONSHORE MASTER FUND III LP,
GOLDENTREE EMERGING MARKETS
MASTER FUND ICAV, GOLDENTREE
INSURANCE FUND SERIES INTERESTS OF
THE SALI MULTI-SERIES FUND, L.P.,
GOLDENTREE MASTER FUND, LTD.,
GOLDENTREE MULTI SECTOR-C LP,
GOLDENTREE NJ DISTRESSED FUND 2015
LP, GOLDENTREE V1 MASTER FUND, L.P.,
GT CREDIT FUND LP, GT G DISTRESSED
FUND 2020 LP, GT NM, LP, GUADALUPE
FUND, LP, HIGH YIELD AND BANK LOAN
SERIES TRUST, KAPITALFORENINGEN
INDUSTRIENS PENSION PORTFOLIO -
EMERGING MARKETS OBLIGATIONER I,
LOUISIANA STATE EMPLOYEES
           Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 2 of 31




 RETIREMENT SYSTEM, MA MULTI-
 SECTOR OPPORTUNISTIC FUND, LP,
 PINEHURST PARTNERS, L.P., SAN
 BERNARDINO COUNTY EMPLOYEES
 RETIREMENT ASSOCIATION, GREYLOCK
 GLOBAL OPPORTUNITY MASTER FUND,
 LTD., GREYLOCK GLOBAL FOCUS
 MASTER FUND, LTD, BEAUREGARDE
 HOLDINGS LLP, BEAUREGARDE
 HOLDINGS II LLP, MANDRAKE
 HOLDINGS, LLC, and U.S. BANK
 NATIONAL ASSOCIATION, solely in its
 capacity as Trustee,

      Plaintiffs,

 v.

 THE PROVINCE OF BUENOS AIRES,

      Defendant.

         Plaintiffs Amia Capital Macro Master Fund Limited, Amundi Funds - Emerging Markets

Bond, Amundi Fondi Italia - Amundi Obbligazionario Paesi Emergenti a distribuzione, Amundi

Funds - Emerging Markets Blended Bond, Amundi Funds - Emerging Markets Hard Currency

Bond, Amundi Funds - Emerging Markets Short Term Bond, Amundi Funds - Strategic Bond,

Amundi Funds - Optimal Yield Short Term, Amundi S.F. - Emerging Markets Bond 2024, Amundi

S.F. - Emerging Markets Bond 2025, Caius Capital Master Fund, Callaway Strategic Opportunity

Fund I, LP, BayernInvest Alternative Loan Fonds-Segment GoldenTree 2, Corbin ERISA

Opportunity Fund, Ltd., Crown Managed Accounts SPC - Crown/GT Segregated Portfolio, FS

Credit Income Fund, Ginkgo Tree, LLC, GN3 SIP Limited, GoldenTree Co-Invest Master Fund II

Ltd., GoldenTree Distressed Master Fund III Ltd., Goldentree Distressed Onshore Master Fund III

LP, GoldenTree Emerging Markets Master Fund ICAV, GoldenTree Insurance Fund Series

Interests of the SALI Multi-Series Fund, L.P., GoldenTree Master Fund, Ltd., GoldenTree Multi

Sector-C LP, GoldenTree NJ Distressed Fund 2015 LP, GoldenTree V1 Master Fund, L.P., GT


                                              2
            Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 3 of 31




Credit Fund LP, GT G Distressed Fund 2020 LP, GT NM, LP, Guadalupe Fund, LP, High Yield

and Bank Loan Series Trust, Kapitalforeningen Industriens Pension Portfolio - Emerging Markets

Obligationer I, Louisiana State Employees Retirement System, MA Multi-Sector Opportunistic

Fund, LP, Pinehurst Partners, L.P., San Bernardino County Employees Retirement Association,

Greylock Global Opportunity Master Fund, Ltd., Greylock Global Focus Master Fund, Ltd.,

Beauregarde Holdings LLP, Beauregarde Holdings II LLP, Mandrake Holdings, LLC,

(collectively, “Noteholder Plaintiffs,”) and U.S. Bank National Association (“U.S. Bank”), solely

in its capacity as trustee under the Indenture (defined below) (the “Trustee,” and together with the

Noteholder Plaintiffs, “Plaintiffs”), for their amended complaint against Defendant the Province

of Buenos Aires (“PBA”), allege as follows:

                                  NATURE OF THE ACTION

       1.       This is a breach of contract and unjust enrichment action arising from PBA’s failure

to make contractually-mandated principal and interest payments on certain debt securities issued

by PBA (the “Notes”), in which Noteholder Plaintiffs own beneficial interests totaling

approximately $1.9 billion1 of aggregate principal amount outstanding under the Notes.

       2.       PBA has failed to make any of the principal or interest payments due on the Notes

since June 2020.

                                            PARTIES

       3.       Plaintiff Amia Capital Macro Master Fund Limited is an exempted company

organized and existing under the laws of the Cayman Islands with a registered address at Maples

Corporate Services Limited, P.O. Box 309, Ugland House, Grand Cayman, KY1- 1104. Plaintiff




1
 Figures provided herein are estimates and reflect conversion of Euro to U.S. dollar applying the
exchange rate as of March 23, 2021, and are subject to change based on currency conversion rates.


                                                 3
            Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 4 of 31




Amia Capital Macro Master Fund Limited is the beneficial owner of $148,882,559 in principal

amount across all series of the Notes in which it holds a beneficial interest.

       4.       Plaintiff Amundi Funds – Emerging Markets Bond, where Emerging Markets Bond

is a sub-fund of the umbrella fund Amundi Funds, an open-ended investment company organized

as a “société anonyme” and qualifying as a “société d’investissement à capital variable” (SICAV)

under the laws of Luxembourg with a registered office address at 5, allée Scheffer, L-2520

Luxembourg, Grand Duchy of Luxembourg. Plaintiff Amundi Funds – Emerging Markets Bond

is the beneficial owner of $16,390,800 in principal amount outstanding across all series of the

Notes in which it holds a beneficial interest.

       5.       Plaintiff Amundi Fondi Italia - Amundi Obbligazionario Paesi Emergenti a

distribuzione, where Amundi Obbligazionario Paesi Emergenti a distribuzione is a sub-fund of the

umbrella fund Amundi Fondi Italia, an open-ended collective investment scheme organized as a

“Fondo Comune di Investimento” under the laws of Italy with a registered office address at c/o

Amundi SGR S.p.A. Via Cernaia, 8/10, 20121 Milan, Italy. Plaintiff Amundi Fondi Italia -

Amundi Obbligazionario Paesi Emergenti a distribuzione is the beneficial owner of $1,843,000 in

principal amount outstanding across all series of the Notes in which it holds a beneficial interest.

       6.       Plaintiff Amundi Funds - Emerging Markets Blended Bond, where Emerging

Markets Blended Bond is a sub-fund of the umbrella fund Amundi Funds, an open-ended

investment company organized as a “société anonyme” and qualifying as a “société

d’investissement à capital variable” (SICAV) under the laws of Luxembourg with a registered

office address at 5, allée Scheffer, L-2520 Luxembourg, Grand Duchy of Luxembourg. Plaintiff

Amundi Funds - Emerging Markets Blended Bond is the beneficial owner of $29,540,000 in

principal amount outstanding across all series of the Notes in which it holds a beneficial interest.




                                                  4
             Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 5 of 31




        7.       Plaintiff Amundi Funds - Emerging Markets Hard Currency Bond, where Emerging

Markets Hard Currency Bond is a sub-fund of the umbrella fund Amundi Funds, an open-ended

investment company organized as a “société anonyme” and qualifying as a “société

d’investissement à capital variable” (SICAV) under the laws of Luxembourg with a registered

office address at 5, allée Scheffer, L-2520 Luxembourg, Grand Duchy of Luxembourg. Plaintiff

Amundi Funds - Emerging Markets Hard Currency Bond is the beneficial owner of $11,088,000

in principal amount outstanding across all series of the Notes in which it holds a beneficial interest.

        8.       Plaintiff Amundi Funds - Emerging Markets Short Term Bond, where Emerging

Markets Short Term Bond is a sub-fund of the umbrella fund Amundi Funds, an open-ended

investment company organized as a “société anonyme” and qualifying as a “société

d’investissement à capital variable” (SICAV) under the laws of Luxembourg with a registered

office address at 5, allée Scheffer, L-2520 Luxembourg, Grand Duchy of Luxembourg. Plaintiff

Amundi Funds - Emerging Markets Short Term Bond is the beneficial owner of $4,605,600 in

principal amount outstanding across all series of the Notes in which it holds a beneficial interest.

        9.       Plaintiff Amundi Funds - Strategic Bond, where Strategic Bond is a sub-fund of the

umbrella fund Amundi Funds, an open-ended investment company organized as a “société

anonyme” and qualifying as a “société d’investissement à capital variable” (SICAV) under the

laws of Luxembourg with a registered office address at 5, allée Scheffer, L-2520 Luxembourg,

Grand Duchy of Luxembourg. Plaintiff Amundi Funds - Strategic Bond is the beneficial owner

of $12,000,000 in principal amount outstanding across all series of the Notes in which it holds a

beneficial interest.

        10.      Plaintiff Amundi Funds - Optimal Yield Short Term, where Optimal Yield Short

Term is a sub-fund of the umbrella fund Amundi Funds, an open-ended investment company




                                                  5
          Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 6 of 31




organized as a “société anonyme” and qualifying as a “société d’investissement à capital variable”

(SICAV) under the laws of Luxembourg with a registered office address at 5, allée Scheffer, L-

2520 Luxembourg, Grand Duchy of Luxembourg. Plaintiff Amundi Funds - Optimal Yield Short

Term is the beneficial owner of $1,600,000 in principal amount outstanding across all series of the

Notes in which it holds a beneficial interest.

        11.     Plaintiff Amundi S.F. - Emerging Markets Bond 2024, where Emerging Markets

Bond 2024 is a sub-fund of the umbrella fund Amundi S.F., an open-ended mutual investment

fund (“fond commun de placement”) organized under the laws of Luxembourg with a registered

office address at c/o Amundi Luxembourg S.A., 5, allée Scheffer, L-2520 Luxembourg, Grand

Duchy of Luxembourg. Plaintiff Amundi S.F. - Emerging Markets Bond 2024 is the beneficial

owner of $2,200,000 in principal amount outstanding across all series of the Notes in which it

holds a beneficial interest.

        12.     Plaintiff Amundi S.F. - Emerging Markets Bond 2025, where Emerging Markets

Bond 2025 is a sub-fund of the umbrella fund Amundi S.F., an open-ended mutual investment

fund (“fond commun de placement”) organized under the laws of Luxembourg with a registered

office address at c/o Amundi Luxembourg S.A., 5, allée Scheffer, L-2520 Luxembourg, Grand

Duchy of Luxembourg. Plaintiff Amundi S.F. - Emerging Markets Bond 2025 is the beneficial

owner of $600,000 in principal amount outstanding across all series of the Notes in which it holds

a beneficial interest.

        13.     Plaintiff Caius Capital Master Fund is an exempted company organized and

existing under the laws of the Cayman Islands with a registered address at Maples Corporate

Services Limited, P.O. Box 309, Ugland House, Grand Cayman, KY1- 1104. Plaintiff Caius




                                                 6
          Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 7 of 31




Capital Master Fund is the beneficial owner of $59,349,000 in principal amount across all series

of the Notes in which it holds a beneficial interest.

       14.     Plaintiff Callaway Strategic Opportunity Fund I, LP is a limited partnership

organized and existing under the laws of the Cayman Islands with a registered office address at

Ugland House, South Church Street, George Town, Grand Cayman KY1-1104, Cayman Islands.

Plaintiff Callaway Strategic Opportunity Fund I, LP is the beneficial owner of $56,219,000 in

principal amount across all series of the Notes in which it holds a beneficial interest.

       15.     Plaintiff BayernInvest Alternative Loan Fonds-Segment GoldenTree 2 is an

investment fund organized and existing under the laws of Luxembourg with a registered office

address at 6B, rue Gabriel Lippmann, Munsbach, Luxembourg, L-5365. Plaintiff BayernInvest

Alternative Loan Fonds-Segment GoldenTree 2 is the beneficial owner of $965,000 in principal

amount across all series of the Notes in which it holds a beneficial interest.

       16.     Plaintiff Corbin ERISA Opportunity Fund, Ltd. is an exempted company organized

and existing under the laws of the Cayman Islands with a registered office address at c/o Elian

Fiduciary Services (Cayman) Limited, 89 Nexus Way, Camana Bay, Cayman Islands KY1-9007.

Plaintiff Corbin ERISA Opportunity Fund, Ltd. is the beneficial owner of $22,185,000 in principal

amount across all series of the Notes in which it holds a beneficial interest.

       17.     Plaintiff Crown Managed Accounts SPC - Crown/GT Segregated Portfolio is an

exempted company organized and existing under the laws of the Cayman Islands with a registered

office address at c/o LGT Bank In Liechtenstein (Cayman) Limited, UBS House, 227 Elgin

Avenue, P.O. Box 852, Grand Cayman, KY1-1103, Cayman Islands. Plaintiff Crown Managed

Accounts SPC - Crown/GT Segregated Portfolio is the beneficial owner of $10,112,400 in

principal amount across all series of the Notes in which it holds a beneficial interest.




                                                  7
            Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 8 of 31




        18.     Plaintiff FS Credit Income Fund is a mutual fund organized and existing under the

laws of the state of Delaware with a registered office address at c/o Cogency Global Inc., 850 New

Burton Road, Suite 201, Dover, Delaware 19904. Plaintiff FS Credit Income Fund is the beneficial

owner of $860,000 in principal amount across all series of the Notes in which it holds a beneficial

interest.

        19.     Plaintiff Ginkgo Tree, LLC is a limited liability company organized and existing

under the laws of the state of Delaware with a registered office address at c/o Cogency Global Inc.,

850 New Burton Road, Suite 201, Dover, Delaware 19904. Plaintiff Ginkgo Tree, LLC is the

beneficial owner of $2,206,000 in principal amount across all series of the Notes in which it holds

a beneficial interest.

        20.     Plaintiff GN3 SIP Limited is a limited company organized and existing under the

laws of Jersey with a registered office address of Gaspe House 66-72 Esplande, St Helier, Jersey,

JE2 3QT. Plaintiff GN3 SIP Limited is the beneficial owner of $107,154,000 in principal amount

across all series of the Notes in which it holds a beneficial interest.

        21.     Plaintiff GoldenTree Co-Invest Master Fund II Ltd. is an exempted company

organized and existing under the laws of the Cayman Islands with a registered office address at

c/o Maples Corporate Services Limited, P.O. Box 309, Ugland House, Grand Cayman, KY1-1104.

Plaintiff GoldenTree Co-Invest Master Fund II Ltd. is the beneficial owner of $86,341,255 in

principal amount across all series of the Notes in which it holds a beneficial interest.

        22.     Plaintiff GoldenTree Distressed Master Fund III Ltd is an exempted company

organized and existing under the laws of the Cayman Islands with a registered office address at

c/o Maples Corporate Services Limited, P.O. Box 309, Ugland House, Grand Cayman, KY1-1104.




                                                   8
          Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 9 of 31




Plaintiff GoldenTree Distressed Master Fund III Ltd is the beneficial owner of $151,916,200 in

principal amount across all series of the Notes in which it holds a beneficial interest.

       23.     Plaintiff Goldentree Distressed Onshore Master Fund III LP is a limited partnership

organized and existing under the laws of the state of Delaware with a registered office address at

c/o Cogency Global Inc., 850 New Burton Road, Suite 201, Dover, Delaware 19904. Plaintiff

Goldentree Distressed Onshore Master Fund III LP is the beneficial owner of $81,728,200 in

principal amount across all series of the Notes in which it holds a beneficial interest.

       24.     Plaintiff GoldenTree Emerging Markets Master Fund ICAV is a collective asset

management vehicle organized and existing under the laws of Ireland with a registered office

address at 33 Sir John Rogerson’s Quay, Dublin 2, Ireland. Plaintiff GoldenTree Emerging

Markets Master Fund ICAV is the beneficial owner of $13,088,000 in principal amount across all

series of the Notes in which it holds a beneficial interest.

       25.     Plaintiff GoldenTree Insurance Fund Series Interests of the SALI Multi-Series

Fund, L.P. is a limited partnership organized and existing under the laws of the state of Delaware

with a registered office address at c/o Cogency Global Inc., 850 New Burton Road, Suite 201,

Dover, Delaware 19904. Plaintiff GoldenTree Insurance Fund Series Interests of the SALI Multi-

Series Fund, L.P. is the beneficial owner of $20,263,200 in principal amount across all series of

the Notes in which it holds a beneficial interest.

       26.     Plaintiff GoldenTree Master Fund, Ltd. is an exempted company organized and

existing under the laws of the Cayman Islands with a registered office address at c/o Intertrust

Cayman Islands, 190 Elgin Avenue, George Town, Grand Cayman KY1-9005, Cayman Islands.

Plaintiff GoldenTree Master Fund, Ltd. is the beneficial owner of $341,244,513 in principal

amount across all series of the Notes in which it holds a beneficial interest.




                                                     9
            Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 10 of 31




        27.     Plaintiff GoldenTree Multi Sector-C LP is a limited partnership organized and

existing under the laws of the state of Delaware with a registered office address at c/o Cogency

Global Inc., 850 New Burton Road, Suite 201, Dover, Delaware 19904. Plaintiff GoldenTree

Multi Sector-C LP is the beneficial owner of $3,175,000 in principal amount across all series of

the Notes in which it holds a beneficial interest.

        28.     Plaintiff GoldenTree NJ Distressed Fund 2015 LP is a limited partnership

organized and existing under the laws of the state of Delaware with a registered office address at

c/o Cogency Global Inc., 850 New Burton Road, Suite 201, Dover, Delaware 19904. Plaintiff

GoldenTree NJ Distressed Fund 2015 LP is the beneficial owner of $39,604,800 in principal

amount across all series of the Notes in which it holds a beneficial interest.

        29.     Plaintiff GoldenTree V1 Master Fund, L.P. is an exempted company organized and

existing under the laws of the Cayman Islands with a registered office address at c/o Walkers

Corporate Limited, Cayman Corporate Centre, 27 Hospital Road, George Town, Grand Cayman

KY1-9008, Cayman Islands. Plaintiff GoldenTree V1 Master Fund, L.P. is the beneficial owner

of $35,495,400 in principal amount across all series of the Notes in which it holds a beneficial

interest.

        30.     Plaintiff GT Credit Fund LP is an exempted company organized and existing under

the laws of the Cayman Islands with a registered office address at c/o Walkers Corporate Limited,

Cayman Corporate Centre, 27 Hospital Road, George Town, Grand Cayman KY1-9008, Cayman

Islands. Plaintiff GT Credit Fund LP is the beneficial owner of $18,209,000 in principal amount

across all series of the Notes in which it holds a beneficial interest.

        31.     Plaintiff GT G Distressed Fund 2020 LP is a limited partnership organized and

existing under the laws of the state of Delaware with a registered office address at c/o Cogency




                                                  10
            Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 11 of 31




Global Inc., 850 New Burton Road, Suite 201, Dover, Delaware 19904. Plaintiff GT G Distressed

Fund 2020 LP is the beneficial owner of $29,003,400 in principal amount across all series of the

Notes in which it holds a beneficial interest.

        32.     Plaintiff GT NM, L.P. is a limited partnership organized and existing under the laws

of the state of Delaware with a registered office address at c/o Cogency Global Inc., 850 New

Burton Road, Suite 201, Dover, Delaware 19904. Plaintiff GT NM, L.P. is the beneficial owner

of $13,513,000 in principal amount across all series of the Notes in which it holds a beneficial

interest.

        33.     Plaintiff Guadalupe Fund, LP is a limited partnership organized and existing under

the laws of the state of Texas with a registered office address at 1200 North Interstate 35, Austin,

Texas 78701. Plaintiff Guadalupe Fund, LP is the beneficial owner of $3,703,000 in principal

amount across all series of the Notes in which it holds a beneficial interest.

        34.     Plaintiff High Yield And Bank Loan Series Trust is a trust organized and existing

under the laws of the Cayman Islands with a registered office address at c/o State Street Cayman

Trust Company, Ltd, P.O. Box 31113, 45 Market Street, Suite 3307, Camana Bay, KY1-1205,

Cayman Islands. Plaintiff High Yield And Bank Loan Series Trust is the beneficial owner of

$21,244,000 in principal amount across all series of the Notes in which it holds a beneficial

interest.

        35.     Plaintiff Kapitalforeningen Industriens Pension Portfolio - Emerging Markets

Obligationer I is a pension fund organized and existing under the laws of Denmark with a

registered office address at c/o Nykredit Portefolje Administration A/S, Otto Monsteds Plads 9,

Copenhagen, Denmark 1563.          Plaintiff Kapitalforeningen Industriens Pension Portfolio -




                                                 11
         Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 12 of 31




Emerging Markets Obligationer I is the beneficial owner of $10,889,000 in principal amount

across all series of the Notes in which it holds a beneficial interest.

        36.     Plaintiff Louisiana State Employees Retirement System is a pension plan organized

and existing under the laws of the state of Louisiana with a registered office address at 8404 United

Plaza Boulevard, 1st Floor, Baton Rouge, Louisiana 70809. Plaintiff Louisiana State Employees

Retirement System is the beneficial owner of $4,388,000 in principal amount across all series of

the Notes in which it holds a beneficial interest.

        37.     Plaintiff MA Multi-Sector Opportunistic Fund, LP is a limited partnership

organized and existing under the laws of the state of Delaware with a registered office address at

c/o Cogency Global Inc., 850 New Burton Road, Suite 201, Dover, Delaware 19904. Plaintiff MA

Multi-Sector Opportunistic Fund, LP is the beneficial owner of $2,931,400 in principal amount

across all series of the Notes in which it holds a beneficial interest.

        38.     Plaintiff Pinehurst Partners, L.P. is a limited partnership organized and existing

under the laws of the state of Delaware with a registered office address at c/o The Corporation

Trust Company, Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801.

Plaintiff Pinehurst Partners, L.P. is the beneficial owner of $13,083,400 in principal amount across

all series of the Notes in which it holds a beneficial interest.

        39.     Plaintiff San Bernardino County Employees Retirement Association is a public

pension plan organized and existing under the laws of the state of California with a registered

office address at 348 W. Hospitality Lane, 3rd Floor, San Bernardino, California 92415. Plaintiff

San Bernardino County Employees Retirement Association is the beneficial owner of $31,940,600

in principal amount across all series of the Notes in which it holds a beneficial interest.




                                                  12
            Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 13 of 31




        40.     Plaintiff Greylock Global Opportunity Master Fund, Ltd. is a limited company

organized and existing under the laws of the British Virgin Islands with a registered office address

at Bison Court, P.O. Box 3460, Road Town, Tortola, British Virgin Islands. Plaintiff Greylock

Global Opportunity Master Fund, Ltd. is the beneficial owner of $22,897,000 in principal amount

across all series of the Notes in which it holds a beneficial interest.

        41.     Plaintiff Greylock Global Focus Master Fund, Ltd. is an exempted company

organized and existing under the laws of the Cayman Islands with a registered office address at

c/o Maples Corporate Services Limited, P.O. Box 309, Ugland House, Grand Cayman, KY1-1104,

Cayman Islands. Plaintiff Greylock Global Focus Master Fund, Ltd. is the beneficial owner of

$18,240,000 in principal amount across all series of the Notes in which it holds a beneficial

interest.

        42.     Plaintiff Beauregarde Holdings LLP is a limited liability partnership organized and

existing under the laws of the United Kingdom with a registered office address at Devonshire

House, 60 Goswell Road, London, England, EC1M 7AD. Plaintiff Beauregarde Holdings LLP is

the beneficial owner of $106,690,600 in principal amount across all series of the Notes in which it

holds a beneficial interest.

        43.     Plaintiff Beauregarde Holdings II LLP is a limited liability partnership organized

and existing under the laws of United Kingdom with a registered office address at Devonshire

House, 60 Goswell Road, London, England, EC1M 7AD. Plaintiff Beauregarde Holdings II LLP

is the beneficial owner of $91,313,200 in principal amount across all series of the Notes in which

it holds a beneficial interest.

        44.     Plaintiff Mandrake Holdings, LLC is a limited liability company organized and

existing under the laws of Delaware with a registered office address at 251 Little Falls Drive,




                                                  13
         Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 14 of 31




Wilmington, Delaware 19808. Plaintiff Mandrake Holdings, LLC is the beneficial owner of

$248,411,187 in principal amount outstanding across all series of the Notes in which it holds a

beneficial interest.

        45.     Plaintiff U.S. Bank is a federally chartered national banking association organized

and existing under the laws of the United States that, pursuant to 12 U.S.C. § 22, has designated a

Cincinnati Ohio address as its main office. U.S. Bank is the trustee under the Indenture (defined

below), acting as trustee of an express trust pursuant to its enforcement rights under the Indenture,

and appears herein solely in its capacity as Trustee under the Indenture and in response to a request

made by the Noteholder Plaintiffs under the Indenture.

        46.     Defendant PBA is a political subdivision of the Republic of Argentina, a foreign

state as the term is defined in 28 U.S.C. § 1603, and the issuer of the Notes.

                                 JURISDICTION AND VENUE

        47.     This Court has jurisdiction under 28 U.S.C. § 1330 and § 1605 because this is a

non-jury action against a foreign state that is not entitled to sovereign immunity.

        48.     PBA has irrevocably waived immunity from suit, execution, attachment or other

legal process with respect to the Indenture (defined below) and Notes to the fullest extent permitted

under the United States Foreign Sovereign Immunities Act of 1976, as amended. Ex. 1 § 9.7(d);

Ex. 1 at Ex. C § 16(d).

        49.     PBA also is not entitled to sovereign immunity because this action is based upon a

commercial activity PBA carries on in the United States. 28 U.S.C. § 1605(a)(2).

        50.     PBA irrevocably agreed to personal jurisdiction in this Court with respect to actions

arising out of the Indenture or Notes. Ex. 1 § 9.7(b); Ex. 1 at Ex. C § 16(b).

        51.     Venue is proper in this District by agreement of the parties. See Ex. 1 § 9.7(b); Ex.

1 at Ex. C § 16(b). Venue is also proper in this District, pursuant to 28 U.S.C. § 1391(f)(1), because


                                                 14
            Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 15 of 31




a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

of property that is the subject of the action is situated, in this District.

          52.      PBA appointed the Corporation Service Company, with an office at 1133 Avenue

of the Americas, Suite 3100, New York, New York 100362 as its agent “to receive on behalf of

[PBA] and its property service of any summons and complaint and other process which may be

served in any such suit, action or proceeding brought in such New York State or U.S. federal court

sitting in New York City in the Borough of Manhattan.” Ex. 1 § 9.7(c).

                                     FACTUAL ALLEGATIONS

      A. The Notes and PBA’s Default

          53.      On or around June 9, 2015, PBA, as issuer, and U.S. Bank, as Trustee, executed an

indenture dated June 9, 2015 (the “Indenture”) (Exhibit 1), pursuant to which PBA issued the five

series of Notes at issue in this case. The obligations of PBA under and in respect of the Notes are

set forth in: (i) the Indenture; (ii) the individual global note certificates executed by PBA and

authenticated by the Trustee in respect of the Notes (the “Global Notes”) the form of which is set

forth in Exhibit A to the Indenture; and (iii) the terms and conditions appended to the Global Notes

(the “Terms and Conditions”), the form of which is set forth in Exhibit C to the Indenture.

          54.      Noteholder Plaintiffs are beneficial owners of the Notes as set forth in Exhibit 2.

The note issuances are described below:

                a. The “9.95% 2021 Notes” are U.S. dollar denominated, have an annual rate of

                   interest of 9.95% and mature on June 9, 2021. The 9.95% 2021 Notes provide for

                   (i) payment of interest on June 9 and December 9 of each year and (ii) payment of

                   principal in two equal installments on June 9, 2020 and June 9, 2021. Copies of



2
    Corporation Service Company’s current address is 80 State Street, Albany, NY 12207.


                                                    15
Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 16 of 31




    the Global Notes, both Regulation S and Rule 144A, for the 9.95% 2021 Notes are

    attached hereto as Exhibit 3 and Exhibit 4, respectively. The Noteholder Plaintiffs

    identified in Paragraphs 3, 16-17, 19-39, and 42-44, of this Amended Complaint

    (the “Count I Noteholder Plaintiffs”) are beneficial owners of the 9.95% 2021 Notes

    and, together with the Trustee, shall be the “Count I Plaintiffs.” The Count I

    Noteholder Plaintiffs collectively hold in excess of 25% of the aggregate principal

    amount outstanding under the 9.95% 2021 Notes.

 b. The “5.375% 2023 Notes” are Euro denominated, have an annual rate of interest of

    5.375% and mature on January 20, 2023. The 5.375% 2023 Notes provide for (i)

    payment of interest on January 20 of each year and (ii) payment of the entire

    principal amount at maturity (January 20, 2023). Copies of the Global Notes for

    the 5.375% 2023 Notes, both Regulations S and Rule 144A, are attached hereto as

    Exhibit 5 and Exhibit 6, respectively. The Noteholder Plaintiffs identified in

    Paragraphs 3-9, 11-13, 16-18, 20-34, 36-39, and 42-44 of this Amended Complaint

    (the “Count II Noteholder Plaintiffs”) are beneficial owners of the 5.375% 2023

    Notes and, together with the Trustee, shall be the “Count II Plaintiffs.” The Count

    II Noteholder Plaintiffs collectively hold in excess of 25% of the aggregate

    principal amount outstanding under the 5.375% 2023 Notes.

 c. The “6.50% 2023 Notes” are U.S. dollar denominated, have an annual rate of

    interest of 6.50% and mature on February 15, 2023. The 6.50% 2023 Notes provide

    for (i) payment of interest on February 15 and August 15 of each year, and (ii)

    payment of principal in three installments: 33.33% on February 15, 2021, 33.33%

    on February 15, 2022 and 33.34% on February 15, 2023. Copies of the Global




                                    16
Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 17 of 31




    Notes for the 6.50% 2023 Notes, both Regulations S and Rule 144A, are attached

    hereto as Exhibit 7 and Exhibit 8, respectively.       The Noteholder Plaintiffs

    identified in Paragraphs 3, 5-6, 14-17, and 20-44 of this Amended Complaint (the

    “Count III Noteholder Plaintiffs”) are beneficial owners of the 6.50% 2023 Notes

    and, together with the Trustee, shall be the “Count III Plaintiffs.” The Count III

    Noteholder Plaintiffs collectively hold in excess of 25% of the aggregate principal

    amount outstanding under the 6.50% 2023 Notes.

 d. The “9.125% 2024 Notes” are U.S. dollar denominated, have an annual rate of

    interest of 9.125% and mature on March 16, 2024. The 9.125% 2024 Notes provide

    for (i) payment of interest on March 16 and September 16 of each year and (ii)

    payment of principal in three installments: 33.33% on March 16, 2022, 33.33% on

    March 16, 2023, and 33.33% on March 16, 2024. Copies of the Global Notes for

    the 9.125% 2024 Notes, both Regulations S and Rule 144A, are attached hereto as

    Exhibit 9 through Exhibit 12. The Noteholder Plaintiffs identified in Paragraphs

    3, 11, 13-14, and 16-44 of this Amended Complaint (the “Count IV Noteholder

    Plaintiffs”) are beneficial owners of the 9.125% 2024 Notes and, together with the

    Trustee, shall be the “Count IV Plaintiffs.” The Count IV Noteholder Plaintiffs

    collectively hold in excess of 25% of the aggregate principal amount outstanding

    under the 9.125% 2024 Notes.

 e. The “7.875% 2027 Notes” are U.S. dollar denominated, have an annual rate of

    interest of 7.875% and mature on June 15, 2027. The 7.875% 2027 Notes provide

    for (i) payment of interest on June 15 and December 15 of each year and (ii)

    payment of principal in three installments: 33.33% on June 15, 2025, 33.33% on




                                    17
         Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 18 of 31




               June 15, 2026, and 33.33% on June 15, 2027. Copies of the Global Notes, including

               Regulations S and Rule 144A, for the 7.875% 2027 Notes are attached hereto as

               Exhibit 13 and Exhibit 14, respectively. The Noteholder Plaintiffs identified in

               Paragraphs 3, 9-10, 13-17, and 19-44 of this Amended Complaint (the “Count V

               Noteholder Plaintiffs”) are beneficial owners of the 7.875% 2027 Notes and,

               together with the Trustee, shall be the “Count V Plaintiffs.”           The Count V

               Noteholder Plaintiffs collectively hold in excess of 25% of the aggregate principal

               amount outstanding under the 7.875% 2027 Notes.

       55.     Section 3.1 of the Indenture provides that “[t]he Province covenants and agrees that

it will duly and punctually pay or cause to be paid the principal of, and premium, if any, and interest

(including Additional Amounts) on, each of the [Notes] and any other payments to be made by the

Province under the [Notes] and this Indenture, at the place or places, at the respective times and in

the manner provided in the [Notes] and this Indenture.”

       56.     Pursuant to Section 4.1(a) of the Indenture and Sections 5(i)-(ii) of the Terms and

Conditions of each series of Notes, each of the following constitute an Event of Default in respect

of each series of the Notes: (i) PBA “fails to pay any principal due on any [Notes] when due and

payable for 10 days after the applicable Payment Date,” and (ii) PBA “fails to pay any interest or

Additional Amounts due on any [Notes] when due and payable for 30 days after the applicable

Payment Date[.]”

       57.     PBA has not made any payments of principal or interest that came due on the Notes

on and after June 9, 2020. As of the date of this Amended Complaint, the aggregate unpaid interest

on the Notes due and owing to Noteholder Plaintiffs is approximately $175.2 million, and the

aggregate unpaid principal on the Notes due and owing to Noteholder Plaintiffs is approximately




                                                  18
           Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 19 of 31




$368.4 million. As of the date of this Amended Complaint, the aggregate unpaid interest on the

Notes due and owing to all beneficial holders (the “Noteholders”) of the Notes is approximately

$490.2 million, and the aggregate unpaid principal on the Notes due and owing to all Noteholders

is approximately $1.147 billion.

       58.     PBA’s failure to pay the principal and interest amounts due and owing on each

series of the Notes is continuing, in each case for greater than 30 days (with the exception of

interest payments that were due and not paid by PBA in June 2021), and therefore constitutes an

Event of Default under each series of the Notes and the Indenture. Pursuant to the Indenture,

interest on each series of the Notes continues to accrue at the applicable contract rate until the

amount due on such series of Notes is paid-in-full.

       59.     Section 4.4 of the Indenture provides:

       Suits for Enforcement. If an Event of Default has occurred, has not been waived
       and is continuing, the Trustee may in its discretion (but is not required to) proceed
       to protect and enforce the rights vested in it by this Indenture by such appropriate
       judicial proceedings as the Trustee shall deem most effectual to protect and enforce
       any of such rights, either at law or in equity, whether for the specific enforcement
       of any covenant or agreement contained in this Indenture or in aid of the exercise
       of any power granted in this Indenture or to enforce any other legal or equitable
       right vested in the Trustee by this Indenture or by law.

       60.     Section 4.7 of the Indenture further provides that “each Holder of [Notes] shall have

the right, which is absolute and unconditional, to receive payment of the principal of and interest

on (including Additional Amounts) its [Notes] on the Stated Maturity Date for such payment

expressed in such [Notes] . . . and to institute suit for the enforcement of any such payment on or

after the Stated Maturity Date, and such right shall not be impaired without the consent of such

Holder.”

       61.     “Holder” is defined in the Indenture as “the Person in whose name a [Note] is

registered in the Register.”



                                                19
         Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 20 of 31




       62.     As provided in the Indenture, each series of Notes is represented by one or more

global note certificates, i.e., the Global Notes, which are attached hereto as Exhibit 3 through

Exhibit 14, that have been deposited with a common depositary for Euroclear Bank SA/NV

(“Euroclear Bank”), as operator of the Euroclear System (“Euroclear”) and Clearstream Banking

SA (“Clearstream, Luxembourg”).

       63.     The Global Notes are registered in the name of USB Nominees (UK) Limited

(“USB Nominees”) as nominee of Elavon Financial Services DAC (“Elavon”), a common

depository for Euroclear Bank, as operator of Euroclear and Clearstream, Luxembourg.

Accordingly, USB Nominees is the registered holder (i.e., the “Holder”) of each Global Note. See

Ex. 3-14. Financial institutions that are participants in Euroclear and Clearstream, Luxembourg

(each, a “Participant”) hold interests in the Global Notes either for their own account or for the

account of customers for whom they act as custodian. The records of Euroclear and Clearstream,

Luxembourg establish the entitlement of each Participant to its share of payments made from time

to time by PBA to the Holder under the terms of the Global Notes. In turn, the records of the

Participants establish the entitlement of their respective customers to individual shares of such

payments.

       64.     The Noteholder Plaintiffs acquired beneficial interests in the Global Notes either at

the time of original issue of the Notes or in the secondary market. They hold beneficial interests

in the Global Notes through a custodial chain leading back through their respective Participants

and Euroclear and Clearstream, Luxembourg to the Holder. None of the corporate entities or

financial institutions that serve as the links in this custodial chain have a financial or economic

interest in the Notes, other than the Noteholders.




                                                20
         Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 21 of 31




   B. The Registered Holder’s Failure to Cooperate With Plaintiffs’ Enforcement Efforts

       65.     As the owners of beneficial interests, the Noteholder Plaintiffs are ultimately

entitled, through the custodial chain, to receive all of the principal and interest due on their

individual shares of the Global Notes. USB Nominees, as Holder, has no economic interest in the

amounts due under the Global Notes, and receives no financial benefit from pursuing an action if

those amounts are not paid. USB Nominees’s only purpose is to retain custody of the certificates

representing the Global Notes and to pass on payments received from PBA in respect of the Global

Notes, in each case in accordance with its contractual arrangement with Elavon, Euroclear and

Clearstream, Luxembourg and for the ultimate benefit of the owners of beneficial interests in the

Notes, such as Plaintiffs.

       66.     Although the Indenture generally grants enforcement rights to the Holder, including

rights under Section 4.7, the Indenture also contemplates that the beneficial owners retain the

ability to enforce certain rights. While the Indenture provides that “Participants shall have no

rights under this Indenture with respect to any Global Security held on their behalf[,]” it also

acknowledges that beneficial holders have the ability to exercise rights in respect of the Notes:

“nothing herein shall prevent the Province, the Trustee or any agent of the Province or the Trustee

from giving effect to any written certification, proxy or other authorization furnished by the

Depositary or impair, as between the Depositary and its Participants, the operation of customary

practices of the Depositary governing the exercise of the rights of a holder of a beneficial interest

in any Global Security.” Ex. 1 § 6.3 (emphasis supplied).

       67.     Upon PBA’s payment default on the Notes, Noteholder Plaintiffs approached

Elavon, which nominated and controls USB Nominees, to obtain written authorization from USB

Nominees for the Plaintiffs to sue PBA under Section 4.7 of the Indenture. Although the delivery

of such authorization is expressly contemplated by Section 6.1 of the Indenture, after months of


                                                 21
         Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 22 of 31




discussions, Elavon (following consultation with Euroclear and Clearstream, Luxembourg, for

whom it acts as common depositary) refused to cooperate in causing USB Nominees to furnish the

requested authorization, or any other proxy or certification in favor of Noteholder Plaintiffs.

       68.     The stated basis for Elavon’s refusal to provide the Noteholder Plaintiffs with such

authorization is that the provision of such authorization as contemplated by the Indenture is not a

service that Euroclear or Clearstream, Luxembourg provide to their Participants (or through them,

to the beneficial owners of Notes).

       69.     Elavon also advised Noteholder Plaintiffs that USB Nominees would not

commence a lawsuit against PBA with respect to the Notes, even if instructed to do so by each

beneficial owner directly or via electronic instructions communicated through the clearing

systems, on the basis that USB Nominees is not properly equipped to initiate a lawsuit against

PBA. Thus, although Noteholder Plaintiffs are the only parties with any financial interest in the

claims alleged in this lawsuit, the Holder is refusing to participate and Euroclear and Clearstream,

Luxembourg are refusing to cooperate.

       70.     The refusal of USB Nominees as Holder either (i) to provide Noteholder Plaintiffs

with authorization to pursue, as beneficial owners, the rights that the Holder is entitled to pursue

under Section 4.7 of the Indenture or (ii) to initiate legal proceedings itself as the Holder of the

Notes under Section 4.7, would leave beneficial owners of the Notes with over $5.1 billion of

principal outstanding, including Noteholder Plaintiffs which hold approximately $1.9 billion of

the principal outstanding on the Notes without the ability to recover defaulted payments on their

Notes, effectively rendering unenforceable Section 4.7 of the Indenture. Such an outcome would

not only be commercially unreasonable, but would also deprive Noteholder Plaintiffs of a

fundamental right under the Indenture and an essential element of their bargain.




                                                 22
            Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 23 of 31




    C. The Trustee’s Enforcement of the Indenture

        71.     In addition to the rights granted to beneficial owners, the Indenture further provides

that the Trustee may protect and enforce its rights under the Indenture. The Trustee has all rights,

powers, and duties of a trustee under the Indenture, including rights under Sections 4.2, 4.4 and

4.8, to pursue all remedies to collect amounts due on the Notes and to enforce any covenant or

agreement in the Indenture, in its own name and as trustee of an express trust.

        72.     Pursuant to Section 4.4 of the Indenture, the Trustee may “proceed to protect and

enforce the rights vested in it by this Indenture by such appropriate judicial proceedings . . . to

protect and enforce any of such rights, either at law or in equity, whether for the specific

enforcement of any covenant or agreement contained in this Indenture or in aid of the exercise of

any power granted in this Indenture or to enforce any other legal or equitable right vested in the

Trustee by this Indenture or by law.” Ex. 1 § 4.4. Thus, upon an Event of Default, the Trustee

may bring action to enforce covenants such as Section 3.1’s payment covenant.

        73.     The Trustee is granted broad enforcement powers under Section 4.8 of the

Indenture, which provides that “no right or remedy herein conferred upon or reserved to the Trustee

or to the Holders of Debt Securities is intended to be exclusive of any other right or remedy, and

every right and remedy shall, to the extent permitted by law, be cumulative and in addition to every

other right and remedy given hereunder or now or hereafter existing at law or in equity or

otherwise. The assertion or employment of any right or remedy hereunder, or otherwise, shall not

prevent the concurrent assertion or employment of any other appropriate right or remedy.” Ex. 1

§ 4.8(a).

        74.     The Indenture further grants the Trustee the right to enforce “[a]ll rights of action

and of asserting claims under [the] Indenture or the [Notes] of any Series . . . without possession

of any [Notes] or the production thereof on any trial or other proceedings relative thereto, and any


                                                 23
          Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 24 of 31




such action or proceedings instituted by the Trustee shall be brought in its own name as trustee of

an express trust[.]” Ex. 1 § 4.2(d). Any recovery of judgment by the Trustee “shall be for the

ratable benefit of the Holders[.]” Id.

        75.      On June 16, 2021, the Noteholder Plaintiffs provided the Trustee written notice of

PBA’s default under the Notes, and requested that the Trustee join in this action to protect and

enforce its rights under the Indenture. The Noteholder Plaintiffs also provided the Trustee with

indemnity against its costs in prosecuting this action.

        76.     That same day, the Trustee, at the request of the Noteholder Plaintiffs, agreed to

bring claims for PBA’s payment defaults under the Notes and the Indenture and to join as a plaintiff

in the above-captioned action. The Trustee brings this suit pursuant to its enforcement rights set

forth in Section 4.4 of the Indenture.

        77.     In bringing this action, the Trustee represents all Holders under the Notes. Section

4.2(e) of the Indenture provides that “[i]n any proceedings brought by the Trustee (and also any

proceedings involving the interpretation of any provision of this Indenture to which the Trustee

shall be a party) with respect to one or several Series of [Notes], the Trustee shall be held to

represent all the Holders of such Series of [Notes], and it shall not be necessary to make any such

Holders parties to any such proceedings.” Ex. 1 § 4.2(e).

        78.     Plaintiffs are the proper parties to pursue these claims against PBA.

        79.     All other conditions precedent to Plaintiffs’ recovery or enforcement with respect

to past due interest payments have occurred, have been performed, or have been waived.

                                            COUNT I
                              (Breach of Contract: 9.95% 2021 Notes)

        80.     The Count I Plaintiffs incorporate the allegations contained in paragraphs 1 through

79 as if fully set forth herein.



                                                 24
         Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 25 of 31




       81.     PBA is party to the Indenture and 9.95% 2021 Notes in which the Count I

Noteholder Plaintiffs hold beneficial interests.

       82.     PBA breached the Indenture and 9.95% 2021 Notes by failing to make the interest

payments due on June 9, 2020 and December 9, 2020. As more than 30 days have passed since

such interest payments became due and payable, and PBA has not yet paid such amounts, an Event

of Default has occurred under the terms of the 9.95% 2021 Notes.

       83.     PBA also breached the Indenture and 9.95% 2021 Notes by failing to make the

principal payments due on June 9, 2020 and June 9, 2021. As more than 10 days have passed since

these principal amounts became due and payable, and PBA has not yet paid such amounts, an

Event of Default has occurred under the terms of the 9.95% 2021 Notes.

       84.     PBA also breached the Indenture and the 9.95% 2021 Notes by failing to make the

interest payment due on June 9, 2021. If PBA does not make such interest payment by July 9,

2021, an Event of Default will occur under the terms of the 9.95% 2021 Notes.

       85.     As a result of PBA’s breach of the Indenture and 9.95% 2021 Notes, the Count I

Noteholder Plaintiffs have suffered damages in the aggregate amount of approximately

$329,638,141 as of the date of this Amended Complaint, plus the interest and principal amounts

that come due and are not paid after the date of this Amended Complaint, plus pre-judgment and

post-judgment interest.

       86.     As a result of PBA’s breach of the Indenture and 9.95% 2021 Notes, the

Noteholders of such Notes have suffered damages in the aggregate amount of approximately

$987,769,808 as of the date of this Amended Complaint, plus the interest and principal amounts

that come due and are not paid after the date of this Amended Complaint, plus pre-judgment and

post-judgment interest.




                                                   25
         Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 26 of 31




                                          COUNT II
                            (Breach of Contract: 5.375% 2023 Notes)

        87.     The Count II Plaintiffs incorporate the allegations contained in paragraphs 1

through 79 as if fully set forth herein.

        88.     PBA is party to the Indenture and 5.375% 2023 Notes in which the Count II

Noteholder Plaintiffs hold beneficial interests.

        89.     PBA breached the Indenture and 5.375% 2023 Notes by failing to make the interest

payment due on January 20, 2021. As more than 30 days have passed since these amounts became

due and payable, and PBA has not yet paid such amounts, an Event of Default has occurred under

the terms of the 5.375% 2023 Notes.

        90.     As a result of PBA’s breach of the Indenture and 5.375% 2023 Notes, the Count II

Noteholder Plaintiffs have suffered damages in the aggregate amount of approximately

$15,150,534 as of the date of this Amended Complaint, plus the interest and principal amounts

that come due and are not paid after the date of this Amended Complaint, plus pre-judgment and

post-judgment interest.

        91.     As a result of PBA’s breach of the Indenture and 5.375% 2023 Notes, the

Noteholders of such Notes have suffered damages in the aggregate amount of approximately

$32,250,000 as of the date of this Amended Complaint, plus the interest and principal amounts

that come due and are not paid after the date of this Amended Complaint, plus pre-judgment and

post-judgment interest

                                          COUNT III
                             (Breach of Contract: 6.50% 2023 Notes)

        92.     The Count III Plaintiffs incorporate the allegations contained in paragraphs 1

through 79 as if fully set forth herein.




                                                   26
         Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 27 of 31




        93.     PBA is party to the Indenture and 6.50% 2023 Notes in which the Count III

Noteholder Plaintiffs hold beneficial interests.

        94.     PBA breached the Indenture and 6.50% 2023 Notes by failing to make the interest

payments due on August 15, 2020 and February 15, 2021. As more than 30 days have passed since

these interest amounts became due and payable, and PBA has not yet paid such amounts, an Event

of Default has occurred under the terms of the 6.50% 2023 Notes.

        95.     PBA also breached the Indenture and 6.50% 2023 Notes by failing to make the

principal payment due on February 15, 2021. As more than 10 days have passed since these

principal amounts became due and payable, and PBA has not yet paid such amounts, an Event of

Default has occurred under the terms of the 6.50% 2023 Notes.

        96.     As a result of PBA’s breach of the Indenture and 6.50% 2023 Notes, the Count III

Noteholder Plaintiffs have suffered damages in the aggregate amount of approximately

$81,975,008 as of the date of this Amended Complaint, plus the interest and principal amounts

that come due and are not paid after the date of this Amended Complaint, plus pre-judgment and

post-judgment interest.

        97.     As a result of PBA’s breach of the Indenture and 6.50% 2023 Notes, the

Noteholders of such Notes have suffered damages in the aggregate amount of approximately

$297,505,208 as of the date of this Amended Complaint, plus the interest and principal amounts

that come due and are not paid after the date of this Amended Complaint, plus pre-judgment and

post-judgment interest

                                          COUNT IV
                            (Breach of Contract: 9.125% 2024 Notes)

        98.     The Count IV Plaintiffs incorporate the allegations contained in paragraphs 1

through 79 as if fully set forth herein.



                                                   27
         Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 28 of 31




        99.     PBA is party to the Indenture and 9.125% 2024 Notes in which the Count IV

Noteholder Plaintiffs hold beneficial interests.

        100.    PBA breached the Indenture and 9.125% 2024 Notes by failing to make the interest

payments due on September 16, 2020 and March 16, 2021. As more than 30 days have passed

since these amounts became due and payable, and PBA has not yet paid such amounts, an Event

of Default has occurred under the terms of the 9.125% 2024 Notes.

        101.    As a result of PBA’s breach of the Indenture and 9.125% 2024 Notes, the Count IV

Noteholder Plaintiffs have suffered damages in the aggregate amount of approximately

$42,208,143 as of the date of this Amended Complaint, plus the interest and principal amounts

that come due and are not paid after the date of this Amended Complaint, plus pre-judgment and

post-judgment interest.

        102.    As a result of PBA’s breach of the Indenture and 9.125% 2024 Notes, the

Noteholders of such Notes have suffered damages in the aggregate amount of approximately

$113,474,576 as of the date of this Amended Complaint, plus the interest and principal amounts

that come due and are not paid after the date of this Amended Complaint, plus pre-judgment and

post-judgment interest

                                           COUNT V
                            (Breach of Contract: 7.875% 2027 Notes)

        103.    The Count V Plaintiffs incorporate the allegations contained in paragraphs 1

through 79 as if fully set forth herein.

        104.    PBA is party to the Indenture and 7.875% 2027 Notes in which the Count V

Noteholder Plaintiffs hold beneficial interests.

        105.    PBA breached the Indenture and 7.875% 2027 Notes by failing to make the interest

payments due on June 15, 2020 and December 15, 2020. As more than 30 days have passed since



                                                   28
         Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 29 of 31




these amounts became due and payable, and PBA has not yet paid such amounts, an Event of

Default has occurred under the terms of the 7.875% 2027 Notes.

        106.    PBA has also breached the Indenture and 7.875% 2027 Notes by failing to make

the interest payment due on June 15, 2021. If PBA does not make such payment by July 15, 2021,

an Event of Default will occur under the terms of the 7.875% 2027 Notes.

        107.    As a result of PBA’s breach of the Indenture and 7.875% 2027 Notes, the Count V

Noteholder Plaintiffs have suffered damages in the aggregate amount of approximately

$74,647,860 as of the date of this Amended Complaint, plus the interest and principal amounts

that come due and are not paid after the date of this Amended Complaint, plus pre-judgment and

post-judgment interest.

        108.    As a result of PBA’s breach of the Indenture and 7.875% 2027 Notes, the

Noteholders of such Notes have suffered damages in the aggregate amount of approximately

$206,600,000 as of the date of this Amended Complaint, plus the interest and principal amounts

that come due and are not paid after the date of this Amended Complaint, plus pre-judgment and

post-judgment interest

                                         COUNT VI
                            (Unjust Enrichment/Quantum Meruit)

        109.    Plaintiffs incorporate the allegations contained in paragraphs 1 through 79 as if

fully set forth herein.

        110.    Plaintiffs bring a claim in the alternative against PBA for unjust

enrichment/quantum meruit. In the event that Plaintiffs cannot enforce or otherwise recover under

the Notes or Indenture, Plaintiffs are entitled to recovery for the amounts owed under the Notes.




                                               29
            Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 30 of 31




         111.   The Noteholders, or their predecessors, provided value to PBA in exchange for the

Notes, and with the expectation of PBA’s performance under the terms of the Notes and the

Indenture.

         112.   PBA accepted value from Noteholders, or their predecessors, in exchange for the

Notes. But in the performance of its duties under the Indenture and the Notes, PBA failed to make

the interest payments due and owed to the Noteholders and the Noteholder Plaintiffs, as discussed

above.

         113.   PBA, through the wrongful conduct described above, has been unjustly enriched at

the expense of the Noteholder Plaintiffs in the aggregate amount of approximately $543,619,689

as of the date of this Amended Complaint, plus the interest and principal amounts that come due

and are not paid after the date of this Amended Complaint, plus pre-judgment and post-judgment

interest.

         114.   PBA, through the wrongful conduct described above, has been unjustly enriched at

the expense of the Noteholders in the aggregate amount of approximately $1,637,599,592 as of

the date of this Amended Complaint, plus the interest and principal amounts that come due and

are not paid after the date of this Amended Complaint, plus pre-judgment and post-judgment

interest.

         115.   In equity and good conscience, it would be unjust and inequitable to permit PBA to

enrich itself by hundreds of millions of dollars at the expense of the Noteholders and Noteholder

Plaintiffs.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in their favor

and against PBA on Counts I through VI as follows:

         a.     for judgments in favor of each Noteholder Plaintiff against PBA in the amounts set


                                                30
          Case 1:21-cv-02492-ER Document 16 Filed 07/02/21 Page 31 of 31




forth on Exhibit 2, in the aggregate amount of approximately $543.6 million as of the date of this

Amended Complaint, plus the interest and principal amounts that come due and are not paid after

the date of this Amended Complaint, plus pre-judgment and post-judgment interest;

       b.      for judgment in favor of the Trustee against PBA in the aggregate amount of

$1,637,599,592, plus interest and principal amounts that come due and are not paid after the date

of this Amended Complaint, plus pre-judgment and post-judgment interest;

       c.      all of the Trustee’s and Noteholder Plaintiffs’ costs, fees, including attorneys’ fees,

and other expenses; and

       d.      such other and further relief as is appropriate.

 Dated:     July 2, 2021
            New York, New York                    WHITE & CASE LLP

                                                  s/ Glenn M. Kurtz
                                                  Glenn M. Kurtz
                                                  Joshua D. Weedman
                                                  Camille M. Shepherd
                                                  1221 Avenue of the Americas
                                                  New York, NY 10020
                                                  Telephone: 212-819-8200
                                                  gkurtz@whitecase.com
                                                  jweedman@whitecase.com
                                                  camille.shepherd@whitecase.com

                                                  Counsel for Plaintiffs

                                                  - and -

                                                  SEWARD & KISSEL LLP
                                                  Mark D. Kotwick
                                                  One Battery Park Plaza
                                                  New York, NY 10004
                                                  Telephone: 212-574-1200
                                                  kotwick@sewkis.com

                                                  Counsel for Plaintiff U.S. Bank National Association, in
                                                  its capacity as Trustee




                                                 31
